In an action to recover damages for personal injury, loss of services and medical expenses, the defendants appeal from an order of the Supreme Court, Westchester County, entered April 22,1963 after a pretrial conference, which granted a preference in trial and set the ease down for trial at the head of the calendar for the opening of the September 1963 Term. Order reversed, without costs, and preference vacated without prejudice to a further application for a preference. In the absence of a stenographic transcript of the hearing or other appropriate proof showing the facts on which the Justice at the pretrial *793hearing based the exercise of his discretion in granting the preference, the propriety of- the order cannot be adequately reviewed (Abramson v. Kenwood Labs., 17 A JD 2d 626; Edelson v. BieMer, 18 A D 2d 1096). Here the record is not adequate to justify an affirm a pee. Reldook, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.